Citation Nr: 1729555	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-28 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for bilateral hearing loss and entitlement to service connection for bilateral hearing loss. 

2.  Whether new and material evidence has been received in order to reopen a claim for service connection for tinnitus.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for irregular heartbeats. 

5.  Entitlement to service connection for a cervical spine disorder.

6.  Entitlement to service connection for a right knee disorder. 

7.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

8.  Entitlement to compensation under 38 U.S.C.A. §  1151 for costochondritis (to include the claims for rib and respiratory disorders).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Krunic, Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to October 1998 in the United States Marine Corps. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2009, May 2013, and December 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran's August 2009 Notice of Disagreement also included the issues of entitlement to service connection for a thoracic spine disorder, lumbar spine disorder, and left knee disorder.  Subsequently, in a June 2015 rating decision, the RO granted service connection for degenerative disc disease of the thoracolumbar spine and patellofemoral syndrome of the left knee.  The grant of service connection for these issues constitutes a full award of the benefits sought on appeal.  Grantham v. Brown, 114 F. 3d 1156, 1158  (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Therefore, these matters are no longer on appeal, and no further consideration is necessary.

A videoconference hearing was held before the undersigned Veterans Law Judge in March 2017.  A transcript of the hearing is of record.   The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted a  medical opinion without a waiver of initial RO consideration of the evidence.  However, the Board finds that to proceed with adjudication of this case at this time is not prejudicial to the Veteran given the favorable actions in this decision.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for costochondritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the March 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated that they wanted to withdraw the appeal as to the issues of entitlement to service connection for irregular heartbeats and entitlement to service connection for bilateral hearing loss, to include whether new and material evidence has been received to reopen the previously denied claim for bilateral hearing loss. 

2.  In an August 2009 rating decision, the AOJ denied the Veteran's claim of service connection for tinnitus.  The Veteran did not initiate an appeal or submit new and material evidence within the appeal period.

3.  The evidence received since the August 2009 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim of service connection for tinnitus.

4.  The Veteran's tinnitus is related to his active service.

5.  The evidence is at least evenly balanced as to whether the Veteran's cervical spine degenerative disc disease is related to active service.

6.  The evidence is at least evenly balanced as to whether the Veteran's right knee arthralgia is related to active service.

7.  The evidence is at least evenly balanced as to whether the Veteran's GERD is related to active service.


CONCLUSIONS OF LAW


1.  The criteria for withdrawal of an appeal by the Veteran and his representative have been met for the issues of entitlement to service connection for irregular heartbeats and service connection for bilateral hearing loss, to include whether new and material evidence has been received to reopen the claim for bilateral hearing loss. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204  (2016).

2.  The August 2009 rating decision denying service connection for tinnitus is final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103  (2016).

3.  New and material evidence has been received sufficient to reopen the claim for service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156  (a)  (2016).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309  (2016).

5.  Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for cervical degenerative disc disease have been met.  38 U.S.C.A. §§ 1101 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303  (2016).

6.  Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for right knee arthralgia have been met.  38 U.S.C.A. §§ 1101 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303  (2016).

7.  Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for GERD have been met.  38 U.S.C.A. §§ 1101 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303  (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105  (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204 (c). 

In the present case, during the March 2017 hearing, the Veteran and his representative indicated that they intended to withdraw the appeal for entitlement to service connection for irregular heartbeats and service connection for bilateral hearing loss, to include whether new and material evidence has been received to reopen the claim for bilateral hearing loss.  Thus, with regard to those issues, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review those issues, and the appeal is dismissed.

II. New and Material Evidence

In order to reopen a claim which has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (a) (2016).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209  (1999).

The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001). Therefore, the Board must conduct a new and material evidence analysis regardless of whether or not the AOJ has previously found in favor of reopening a claim.

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510  (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117  (2010). 

In the August 2009 rating decision, the AOJ denied service connection for tinnitus, finding that the Veteran's service treatment records did not show a diagnosis of tinnitus and post-service medical records did not show a diagnosis of tinnitus  related to military service.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a Notice of Disagreement (NOD).  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the rating decision is final.  38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. §§ 3.156 (b), 20.200, 20.201, 20.302, 20.1103 (2016).

At the time of the August 2009 rating decision, the evidence of record included the Veteran's service treatment records, VA treatment records, and private medical records.  

The evidence received since the August 2009 rating decision includes evidence that is both new and material to the claim.  In a July 2011 statement, the Veteran reported that his tinnitus was related to his duties as an assaultman in the Marines; he reported that he fired rocket launchers and explosives.  In addition, during a March 2015 VA audiological examination, the Veteran was assessed as having tinnitus which he reported had its onset during service.   Moreover, the Veteran presented testimony at a March 2017 hearing that his tinnitus began during service, particularly after firing M-16s, hand weapons, and shoulder-fired multipurpose assault weapons.  In addition, the Veteran testified that he has had continuous symptoms of tinnitus since service.  See Board hearing transcript at 4-5. 

This additional evidence relates to an unestablished fact necessary to substantiate the claim (a current diagnosis and a possible nexus to military service), and could reasonably substantiate the claim if it were to be reopened by triggering VA's duty to assist.  See Shade, supra.  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for tinnitus is reopened.
III.  Service Connection Claims

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163   (Fed. Cir. 2004).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303 (b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49  (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518   (1996).

A. Tinnitus

The Veteran asserts that he developed tinnitus as a result of excessive noise exposure during service as a result of performing his duties as an assaultman.  The Veteran's DD Form 214 confirms that his military occupational specialty (MOS) was assaultman.  During his March 2017 hearing, the Veteran reported that he first noticed ringing in his ears during service and also reported that his symptoms have continued since his separation from service.  See Board hearing transcript at 4-5.

In addition, a March 2015 VA audiology examination reveals that the Veteran is diagnosed as having tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374   (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  The Veteran is also competent to report that his symptoms of tinnitus began in service and have continued thereafter.  See 38 C.F.R. § 3.159 (a) (2) (2016); Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cr. 2007).  Moreover, the Board finds no reason to doubt the credibility of his lay assertions.  Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006) (lay evidence may suffice to prove service connection on its own merits).

The Board acknowledges that the record contains a negative VA examination opinion obtained in March 2015.  The examiner concluded that tinnitus was less likely than not the result of noise exposure during military service.  In so finding, she determined that tinnitus could only be due to objectively verifiable in-service noise injury as demonstrated by hearing loss, significant hearing threshold shift, or other objective evidence of acoustic trauma, which she determined the Veteran did not exhibit.  However, in rendering her opinion, the examiner failed to consider the Veteran's MOS as an assaultman as a source of potential acoustic trauma.  Moreover, she failed to consider the Veteran's statement during the examination that his tinnitus had its onset during service.  As such, the Board finds that the VA examiner's opinion is of limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts).

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107  (West 2014).  The Board finds that the Veteran's statements and testimony as to the onset of tinnitus during service and ongoing symptoms following his separation from service, to be competent and credible; this lay evidence indicates a relationship between the current disability and the in-service noise exposure.

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for tinnitus is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55  (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").

B.  Cervical Spine, Right Knee, and GERD

The Board finds that the evidence of record supports a grant of service connection for cervical spine degenerative disc disease, right knee arthralgia, and GERD. 

As noted above, the Veteran's service records indicate that he was a Marine assaultman.  After separating from service, the Veteran was diagnosed as having cervical spine degenerative disc disease, right knee arthralgia, and GERD.  See e.g. June 2017 medical statement of Veteran's history from Dr. I.R. (initials used to protect privacy).  

There are two medical opinions on the question of whether there is a nexus between the Veteran's military service and his current disabilities of cervical degenerative disc disease, right knee arthralgia, and GERD.  A February 2014 medical opinion from Dr. I.R. indicates that the Veteran is under his care and that the Veteran's history of GERD, chronic degenerative joint disease of the cervical spine, and right knee arthralgia more likely started in service and were aggravated by physical exercise and training during service.  Similarly, in a June 2017 statement, Dr. I.R. noted that he has been the Veteran's primary care provider since February 2014.  Dr. I.R. stated that he had become familiar with the Veteran's active duty medical history and reviewed his VA treatment records since 2014.   Based on the foregoing, the examiner opined that the Veteran's GERD, degenerative joint disease of the cervical spine, and right knee arthralgia were more likely than not incurred in service. 
During the March 2017 Board hearing, the Veteran provided competent and credible testimony that his cervical spine disorder, right knee disorder, and GERD symptoms began in service and have persisted after service.  With respect to GERD, the Veteran reported that he was treated at a private hospital during service for GERD while he was on leave.  See Board hearing transcript at 9.  Regarding the right knee, the Veteran testified that he injured both his knees while walking on gravel but had only sought treatment for his left knee because it was more severely injured.  See Board hearing transcript at 15.  Finally, the Veteran testified that during active duty, he had to carry heavy equipment on his neck and back and march with ruck sacks which resulted in his current cervical spine disorder.  See Board hearing transcript at 19.  

The Board finds that Dr. I.R.'s opinions relating the Veteran's GERD, cervical spine disorder, and right knee disorder to his active service are significantly probative here.  The examiner considered the Veteran's reported medical history and complaints.  In addition, he has been the Veteran's primary physician since 2014.  Indeed, the relevant focus is not on whether a clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008).  In this case, the physician considered the relevant facts, which are the Veteran's reported symptoms.  

Moreover, the Board finds that the Veteran's statements are competent and credible evidence, which tend to support a grant of service connection.  See Buchanan, 451 F.3d at 1336.  In that regard, the Board observes that the Veteran's statements and testimony regarding the in-service onset and continuity of symptomatology have been consistent throughout the entire appeal period.  Although the claimed disorders were not documented in the Veteran's service treatment records, the Board may not reject the credibility of the Veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Id. 

Ultimately, the Board finds that the evidence of record establishes that the Veteran's cervical degenerative disc disease, right knee arthralgia, and GERD are at least as likely as not the result of an in-service event, injury, or disease.  As noted above, the Veteran has competently and credibly stated that the disorders began in service and that the symptoms have been ongoing since separation from service.  Additionally, the May 2014 and June 2017 medical opinions from the Veteran's VA healthcare provider relate the Veteran's GERD, degenerative joint disease, and right knee arthralgia to his active duty military service.  Significantly, there is no lay or medical evidence contrary to such nexus opinions.  

Accordingly, the Board finds that the evidence is at least in equipoise as to whether the Veteran has a cervical spine disorder, right knee disorder, and GERD that are related to service.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet.App. 49, 55.  Hence, service connection for cervical degenerative disc disease, right knee arthralgia, and GERD is warranted.  


ORDER

The appeal for entitlement to service connection for bilateral hearing loss, to include whether new and material evidence has been received to reopen the previously denied claim for bilateral hearing loss, is dismissed.

The appeal for entitlement to service connection for irregular heartbeats is dismissed.

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for tinnitus is granted.

Service connection for tinnitus is granted.

Service connection for a cervical spine degenerative disc disease is granted.

Service connection for right knee arthralgia is granted.

Service connection for GERD is granted. 

REMAND

Unfortunately, a remand is required to obtain a VA examination and medical opinion regarding entitlement to compensation under 38 U.S.C.A. § 1151 for costochondritis. 

The Veteran contends that he developed costochondirits, or a rib or respiratory condition, as a result of treatment by a VA chiropractor for back, torso, and neck pain, in 2011.  See January 2014 NOD; Board hearing transcript at 23-24.  

The Veteran's April 2011 VA treatment record notes that the Veteran came in requesting a chiropractor consult.  The Veteran was subsequently treated by a chiropractor on numerous occasions throughout 2011 for complaints of low back, mid-back, and neck pain.  Subsequently, in January 2012, the Veteran was diagnosed with left anterior costochondritis; his symptoms included chest pain with shortness of breath secondary to pain on inspiration.   In July 2012, the Veteran was hospitalized for costochondritis.  Furthermore, in July 2012, he was treated for complaints of costochondritis. 

During the March 2017 hearing, the Veteran testified that he continued to have intermittent pain in his left rib area and that he was told that it was associated with a lung condition.  See Board hearing transcript at 28-29.  

Pursuant to 38 U.S.C. § 1151, a veteran may be compensated for a "qualifying additional disability" that was not the result of the veteran's willful misconduct and that is actually and proximately caused by VA hospital care, medical or surgical treatment, or examination furnished by VA.  38 U.S.C. §  1151 (a); 38 C.F.R. § 3.361  (2016).  A "qualifying additional disability" is proximately caused by VA medical care, treatment, or examination when the disability results from either the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment; or the disability results from "an event" that is "not reasonably foreseeable."   38 U.S.C. §  1151 (a); 38 C.F.R. § 3.361 (d)(1).  Whether an event is reasonably foreseeable is "based on what a reasonable health care provider would have foreseen."  38 C.F.R. § 3.361 (d)(2); see Shertz v. Shinseki, 26 Vet.App. 362, 368-69  (upholding VA's regulation).

Under VA law, an additional disability must be caused by VA medical treatment. 38 C.F.R. § 3.361 (c).  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361 (c)(1).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  Id.  Moreover, VA treatment cannot cause the continuance or natural progress of a disease of injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (c)(2).

In light of the current record before the Board and the contentions raised by the Veteran, the Board finds that the AOJ should obtain a VA examination and medical opinion in this case.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for costochondritis, to include any rib and respiratory disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ must obtain any outstanding VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination with the appropriate specialist, in connection with his claim for compensation under the provisions of 38 U.S.C.A. §  1151.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a relevant history from the Veteran in connection with the examination.    

It should also be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must respond to the following inquiries: 

(a) Is it at least as likely as not (i.e., 50 percent or more probable) that that the Veteran has any additional disabilities including costochondritis, to include a rib or respiratory disorder, after his VA medical treatment by a chiropractor from April 2011 to November 2011?  To determine whether a Veteran has additional disability, the examiner should compare the Veteran's condition immediately before the beginning of the VA medical treatment in April 2011, upon which the claim is based, to the Veteran's condition after the VA treatment was discontinued in November 2011. 

(b) If the Veteran has any additional disability, is it 
at least as likely as not (i.e., 50 percent or more probable) that any additional disability was caused by or became worse as the result of the treatment provided by the VA facility in from April to November 2011?  
In rendering this opinion, the examiner should specifically discuss whether the proximate cause of any additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or was the result of an event that could not reasonably have been foreseen or anticipated by a competent and prudent health care provider.  

The examiner should also address whether a "reasonable health care provider "would have considered the Veteran's additional disabilities to be an ordinary risk of the treatment provided and would have disclosed such risk in connection with such treatment, regardless of what risks the treatment provider actually foresaw and disclosed.

In rendering these opinions, the VA examiner is asked to consider the Veteran's lay statements and VA treatment records from the VA North Texas Healthcare System dated from April 2011 to the present, including the VA treatment records dated from January 2012, June 2012, and July 2012 showing a diagnosis of costochondritis. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remain denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


